                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ANTONIO DARNELL MAYS,

                       Plaintiff,

                 v.                                         Case No. 21-cv-0796-bhl

WESLEY BEBO, et al.,

                       Defendants.


                                     SCREENING ORDER


       Plaintiff Antonio Darnell Mays, who is currently serving a state prison sentence at the

Green Bay Correctional Institution and representing himself, filed a complaint under 42 U.S.C.

§1983, alleging that the defendants violated his constitutional rights. This matter comes before

the Court on Mays’ motion for leave to proceed without prepayment of the filing fee and to screen

the complaint.

        MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Mays has requested leave to proceed without prepaying the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. §1915(b)(1). Mays has filed a certified copy of

his prison trust account statement for the six-month period immediately preceding the filing of his

complaint, as required under 28 U.S.C. §1915(a)(2), and has been assessed and paid an initial

partial filing fee of $3.05. The Court will grant Mays’ motion for leave to proceed without

prepaying the filing fee.




          Case 2:21-cv-00796-BHL Filed 08/02/21 Page 1 of 6 Document 7
                                  SCREENING OF THE COMPLAINT

        The Court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915A(b). In screening a complaint, the

Court must determine whether the complaint complies with the Federal Rules of Civil Procedure

and states at least plausible claims for which relief may be granted. To state a cognizable claim

under the federal notice pleading system, a plaintiff is required to provide a “short and plain

statement of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be

at least sufficient to provide notice to each defendant of what he or she is accused of doing, as well

as when and where the alleged actions or inactions occurred, and the nature and extent of any

damage or injury the actions or inactions caused.

        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. A complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct




           Case 2:21-cv-00796-BHL Filed 08/02/21 Page 2 of 6 Document 7
alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above

the speculative level.” Id. at 555 (internal quotations omitted).

       “To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

       Mays alleges that, between November 7, 2019 and December 15, 2019, he asked

defendants Sgt. Wesley Bebo, Ashley Delfosse, and Brian McDonald to “cut up the heat” because

it was extremely cold in his “cellroom” and “cellhall.” Dkt. No. 1 at 2. They all refused, and Mays

was very ill for over two weeks. Id. at 2-3. Mays explains that he has now completed the

exhaustion process through the Inmate Complaint Review System (ICRS). Id. at 3. He seeks

monetary damages. Id. at 4.

       The Eighth Amendment prohibits prison officials from subjecting prisoners to cruel and

unusual punishment. Giles v. Godinez, 914 F.3d 1040, 1051 (7th Cir. 2019). Mays must allege

(1) “a deprivation that is, from an objective standpoint, sufficiently serious that it results ‘in the

denial of the minimal civilized measures of life’s necessities,’” and (2) that prison officials were

deliberately indifferent towards the conditions that caused the deprivation. Gray v. Hardy, 826

F.3d 1000, 1005 (7th Cir. 2016) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

       “[E]xtreme deprivations are required to make out a conditions-of-confinement claim.”

Giles, 914 F.3d at 1051. Conditions-of-confinement are judged in accordance with “contemporary

standards of decency.” Id. “If under contemporary standards the conditions cannot be said to be

cruel and unusual, then they are not unconstitutional.” Id. “To the extent that such conditions are




          Case 2:21-cv-00796-BHL Filed 08/02/21 Page 3 of 6 Document 7
restrictive and even harsh, they are part of the penalty that criminal offenders pay for their offenses

against society.” Id.

       The Seventh Circuit has held that exposing inmates to extreme temperatures can deny them

the minimal civilized measure of life’s necessities. See Gray, 826 F.3d at 1005 (“We have

identified several situations that meet this demanding test, including lack of heat, clothing, or

sanitation.”) Thus, at this early stage of the litigation, Mays may procced with a claim that the

defendants knew that his “cellroom” and “cellhall” were extremely cold for weeks and yet refused

to turn the heat up, causing him to become very ill.

                                            CONCLUSION

       The Court concludes that the plaintiff may proceed with an Eight Amendment conditions-

of-confinement claim the defendants knew that his “cellroom” and “cellhall” were extremely cold

for weeks and refused to turn the heat up, causing him to become very ill.

       IT IS THEREFORE ORDERED that the plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that pursuant to an informal service agreement between

the Wisconsin Department of Justice and this Court, copies of the plaintiff’s complaint and this

order are being electronically sent today to the Wisconsin Department of Justice for service on the

defendants.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this Court, the defendants shall file a responsive pleading

to the complaint within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that the agency having custody of the plaintiff shall collect

from his institution trust account the $346.95 balance of the filing fee by collecting monthly




           Case 2:21-cv-00796-BHL Filed 08/02/21 Page 4 of 6 Document 7
payments from the plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The payments shall be clearly identified by the case name and number assigned to this action. If

the plaintiff is transferred to another institution, the transferring institution shall forward a copy of

this Order along with the plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that the parties may not begin discovery until after the

Court enters a scheduling order setting deadlines for discovery and dispositive motions.

        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the Court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the Court to the following address:

                                Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin
                                362 United States Courthouse
                                517 E. Wisconsin Avenue
                                Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

        The plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of




           Case 2:21-cv-00796-BHL Filed 08/02/21 Page 5 of 6 Document 7
Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Enclosed is a guide prepared by court staff to address common questions that arise in cases

filed by prisoners. Entitled “Answers to Prisoner Litigants’ Common Questions,” this guide

contains information that Plaintiff may find useful in prosecuting this case.

       Dated at Milwaukee, Wisconsin this 2nd day of August, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




           Case 2:21-cv-00796-BHL Filed 08/02/21 Page 6 of 6 Document 7
